 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   REYNALDO FAJARDO,                                   Case No. 1:19-cv-01167-JDP

12                   Plaintiff,                          ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
13          v.
                                                         ECF No. 2
14   COMMISSIONER OF
     SOCIAL SECURITY,
15
                       Defendant.
16

17        Plaintiff proceeds in this Social Security appeal represented by counsel. Plaintiff moves
18   to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has submitted a
19   declaration regarding his financial circumstances. Id. I find that plaintiff’s declaration
20   satisfies the requirements under § 1915. I will therefore grant plaintiff’s motion to proceed in
21   forma pauperis. I will also direct a United States Marshal to serve defendant Commissioner of
22   Social Security. See Fed. R. Civ. P. 4(c)(3).
23        Order
24        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
25        b. The court orders service of process on defendant:
26               i. The clerk must issue summons.
27

28


                                                     1
 1            ii. The United States Marshals Service must serve a copy of the complaint,   `

 2                summons, and this order on defendant.

 3            iii. Plaintiff must assist the marshal upon request.

 4            iv. The United States will advance all costs of service.

 5

 6 IT IS SO ORDERED.

 7
     Dated:   August 29, 2019
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11
        No. 204
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
